Title: From George Washington to Colonel Christopher Greene, 24 October 1777
From: Washington, George
To: Greene, Christopher



Sir,
Head Quarters [Whitpain Township, Pa., October] 24. 1777

I have just received a letter from Major Ward written by your desires giving an account of your success over the enemy on the 22d instant. I heartily congratulate you upon this happy event, and beg you will accept my most particular thanks and present the same to your whole garrison both officers and men. Assure them that their gallantry and good behaviour meet my warmest approbation.
All the prisoners should be immediately removed to a distance from your post to some convenient and safe place. I am sorry you have thought of sending the officers to Burlington; as they would be in no kind of security at that place, but might be taken and carried off by the enemy with the greatest ease. Immediately on the receipt of this you will be pleased to have all the prisoners both officers and men conveyed to Morris Town. The wounded can be accommodated in the hospitals there and in its neighbourhood. Count Donop in particular is a man of importance, and ought by all means to be taken care of.
With respect to the arms you have taken, as they are no doubt good it will be well to exchange all the indiff[er]ent arms you may have for them, but after that is done I would recommend to you to send all your superfluous arms away. They can be put in the waggons that are on the way to you with ammunition. I am Sir Your most Obdt serv.
Such wounded as are not fit to be removed, you will take their paroles to consider themselves as prisoners at all contingencies.
